Affirmed and Memorandum Opinion filed October 20, 2005








Affirmed and Memorandum Opinion filed October 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00430-CR
NO. 14-05-00431-CR
____________
 
ALEXANDER CARL
TOLPO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th District
Court
Harris County,
Texas
Trial Court Cause Nos. 881,721
& 986,264
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
aggregate theft of cash in an amount between $100,000 and $200,000 in cause
number 881,721.  On January 17, 2002, the
trial court deferred a finding a guilt and placed appellant on community
supervision for ten years.  Appellant
later entered a plea of true to the State=s motion to adjudicate.  On March 21, 2005, the trial court sentenced
appellant to confinement for seven years in the Institutional Division of the
Texas Department of Criminal Justice. 




Appellant also entered a plea of guilty in cause number
986,264 to another charge of aggregate theft of cash in an amount between
$100,000 and $200,000.  On March 21,
2005, the trial court sentenced appellant to confinement for seven years in the
Institutional Division of the Texas Department of Criminal Justice., to be
served concurrently with the sentence in cause number 881,721.  Appellant filed a pro se notice of appeal
from each conviction.
Appellant=s appointed counsel filed a brief for both appeals in which
he concludes the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record in each case and file a pro se
response.  See Stafford v. State,
813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
As of this date, no pro se response has been filed.
We have carefully reviewed the records and counsel=s brief and agree these appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 20, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App. P. 47.2(b).